Affirmed as Modified; Opinion Filed May 27, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01426-CR

                            LANDON LEE LIMBERG, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F14-32796-I

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                   Opinion by Justice Myers

       Landon Lee Limberg appeals his conviction, following the adjudication of his guilt, for

possession of lisdexamfetamine in an amount of one gram or more but less than four grams. The

trial court assessed punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed

a brief in which he concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he
did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the trial court’s judgment adjudicating guilt

incorrectly identifies the statute for the offense as “481.115 Health and Safety Code.” Appellant

was convicted for possession of a controlled substance belonging to Penalty Group 2. See TEX.

HEALTH & SAFETY CODE ANN. §§ 481.103(a)(3), 481.116(a), (c) (West 2010). Accordingly, we

modify the judgment adjudicating guilt to show the statute for the offense is “481.116 Health and

Safety Code.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.

App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment adjudicating guilt.




                                                      / Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
141426F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


LANDON LEE LIMBERG, Appellant                       Appeal from the Criminal District Court
                                                    No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01426-CR        V.                        F14-32796-I).
                                                    Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Evans participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “481.116 Health and
Safety Code.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered the 27th of May, 2015.




                                              -3-